DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
2. 	Claims 1, 6-11, 16-20 are pending wherein claims 1 and 11 are in independent form. 
3.	Claims 1, 6, 8, 11, 16, 18 have been amended. 
4.	Claims 2-5, 12-15 have been cancelled.
Continued Examination Under 37 CFR 1.114
5.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/07/2022 has been entered.





Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


s 1, 6, 8-11, 16, 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Dai et al (US 20180160336 A1, hereinafter referred to as Dai) in view of Moon et al (US 20160345231 A1, hereinafter referred to as Moon).
		 Re claim 1, Dai teaches a method for configuring a secondary cell in a dual connectivity (DC) mode by a user equipment (UE) (Abstract), the method comprising:
	(i) connecting to a primary cell (MeNB) and the secondary cell (Node 1/Node 2/secondary eNodeB, Fig. 5-6) based on configurations received from a network (RRC connection reconfiguration message) (Fig. 3, Fig. 5-6, Par 0091-0096, Par 0123-0134, Par 0148-0161);
	(ii) identifying whether at least one of a first condition that a signal quality express the signal quality as RSRP); and 
	(iii) releasing the connection to the secondary cell (handover from a serving secondary eNodeB to a target/candidate secondary eNodeB) based on an identification that at least one of the first condition (signal quality of a serving 
		Dai does not explicitly disclose
	(iv) a signal quality as reference signal received power (RSRP),
	(v) blocking transmission of a measurement report for the secondary cell.
		Re components (iv)-(v), Moon teaches 
	(iv) a signal quality as reference signal received power (RSRP) (Par 0090-0097, Par 0189-0207);
	(v) blocking transmission of a measurement report for the secondary cell (skip sending measurement report) (Fig. 10-11, Fig. 13, Par 0150-0151, Par 0158-0161).
		It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Dai by including the step to (iv) express a signal quality as reference signal received power (RSRP), (v) block transmission of a measurement report for the secondary cell, as taught by Moon for the purpose of efficiently handling handover in a wireless communication system supporting dual connectivity, as taught by Moon (Par 0005).
		Dai does not disclose signal quality as RSRP. Moon defines signal quality as RSRP. Therefore, Dai in view of Moon discloses to identify whether at least one of a first condition that a reference signal received power (RSRP) (signal quality as RSRP) for the secondary cell (serving secondary eNodeB) is less than 
		Claim 11 recites a user equipment performing steps recited in claim 1 and thereby, is rejected for the reasons discussed above with respect to claim 1.
		Re claims 6, 16, Dai does not explicitly disclose that identifying whether at least one of the first condition, the second condition, or the third condition for releasing the connection to the secondary cell is satisfied comprises identifying whether at least one of the first condition that the RSRP is less than the first threshold for a first duration, the second condition that the BLER is greater than the second threshold for the first duration, or the third condition that and the retransmission rate is greater than the third threshold for the first duration is satisfied.
		Moon teaches that identifying whether at least one of the first condition, the second condition, or the third condition for releasing the connection to the secondary cell is satisfied comprises identifying whether at least one of the first condition that the RSRP is less than the first threshold for a first duration (RSRP of the serving small/secondary eNB is lower than a threshold) (Fig. 11, Fig. 13-14, Par 0158-0161, Par 0195-0210), the second condition that the BLER is greater than the second threshold for the first duration, or the third condition that and the retransmission rate is greater than the third threshold for the first duration is satisfied.
		It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Dai by including the step that identifying 
		Re claims 8, 18, Dai does not explicitly disclose to block the transmission of the measurement report for the secondary cell for a second duration.
		Moon teaches to block the transmission of the measurement report for the secondary cell for a second duration (skip sending measurement report) (Fig. 10-11, Fig. 13, Par 0150-0151, Par 0158-0161).
		It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Dai by including the step to block the transmission of the measurement report for the secondary cell for a second duration, as taught by Moon for the purpose of efficiently handling handover in a wireless communication system supporting dual connectivity, as taught by Moon (Par 0005).
		Re claims 9, 19, Dai teaches that a type of the primary cell is one of a long-term evolution (LTE) cell or a new radio (NR) cell (LTE base station as a master eNodeB), and a type of the secondary cell is one of the LTE cell or the 
		Re claims 10, 20, Dai teaches that the primary cell is included in a master cell group (MCG) (Master eNodeB), and the secondary cell is included in a secondary cell group (SCG) (secondary eNodeB) (Fig. 1A-B, Fig. 5-6, Par 0055-0057, Par 0123-0125, Par 0148-0151).
8.	Claims 7, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Dai and Moon as applied to claims 1 and 11 above and further in view of Park et al (US 20190215756 A1, hereinafter referred to as Park).
		Re claims 7, 17, Dai does not explicitly disclose to transmit a radio link failure (RTF) message for the secondary cell to the network.
		Park teaches to transmit a radio link failure (RLF) message for the secondary cell to the network (RLF report indicating secondary cell group (SCG) failure) (Fig. 15-16, Fig. 21, Par 0227-0228, Par 0232, Par 0275-0276)
		It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Dai by including the step to transmit a radio link failure (RTF) message for the secondary cell to the network, as taught by Park for the purpose of “improving responses to failures without adversely increasing signaling overhead and/or decreasing spectral efficiency”, as taught by Park (Par 0002).
















Conclusion
		
		Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARUN UR R CHOWDHURY whose telephone number is (571)270-3895. The examiner can normally be reached Monday-Friday 9AM-5PM.
		Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
		If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 5712723182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
		Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	/HARUN CHOWDHURY/Examiner, Art Unit 2473